COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      James Arthur, et al v. Blackburne & Brown Mortgage Fund, Inc.

Appellate case number:    01-20-00122-CV

Trial court case number: 2019-80239

Trial court:              11th District Court of Harris County

       This Court issued an opinion on July 21, 2020, dismissing this appeal for failure to make
payment arrangements for the filing of the clerk’s record. Appellant filed a motion for rehearing
and a supplemental motion for rehearing and appellee filed a response, opposing the grant of
rehearing.
        On January 12, 2021, appellant filed a notice attaching a receipt that showed he had paid
for the clerk’s record.
        Because appellant has now paid for the clerk’s record, the Court grants the motion for
rehearing, withdraws the opinion and judgment of July 21, 2020, and reinstates the appeal on the
active docket.
        The clerk’s record was filed on January 12, 2021. The reporter’s record is due within 30
days of the date of this order or the Court will order briefs to be filed and will “consider and
decide those issues or points that do not require a reporter’s record for a decision.” See TEX. R.
APP. P. 37.3(c).
       It is so ORDERED.

Judge’s signature: ____/s/ Justice Richard Hightower________________
                    Acting individually  Acting for the Court

Panel consists of Justices Kelly, Goodman, and Hightower

Date: __February 4, 2021____________________